DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance, See MPEP 1302.14:

The primary reason for the allowance of the independent claims 1, 10 and 19 is the inclusion of the inventive concept for selectively coupling of a regulated voltage of a voltage regulator, digital circuit and analog circuit to a shared common input/output node through an input/output interface circuitry, which is not found in the prior art of record. Because claims 2-9, 11-18 and 20 depend directly or indirectly on claims 1, 10 and 19, these claims are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

PERTINENT RELATED PRIOR ART
MARQUES et al. (US Pub.: 2019/0006990): discloses circuit with an internal voltage regulator providing regulated voltage to an external oscillator, wherein the external oscillator provide a clocking to the circuit.
ROSOLOWSKI et al. (US Pub.: 2019/0302817): discloses selectively coupling a plurality of voltage regulators to a shared common input/output node.
Roohparvar et al. (US Patent 8,004,887): discloses selective providing an analog signal path or a digital signal path to a shared input/output pad.
Tan (US Patent 8,222,918): discloses selectively providing regulated voltage from an internal voltage regulator or an external voltage regulator.
Jain et al. (US Patent 10,355,693): discloses selectively coupling one of a plurality of subsystems to a general-purpose input output (GPIO)



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.		
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        September 06, 2022